Per Curiam:
The amount of $22,500 was paid to the chamberlain on April 28, 1890. This sum has been paid to the Treasurer of the State of ¡New York and is held to the credit of this proceeding. The property condemned seems to have been a burying ground, and was owned by one Stilwell, who died in 1848. It is alleged that as to this property he died intestate. It also appeared that some few lots had been sold for burial purposes prior to the institution of these proceedings to condemn the property. The Attorney-General admits that all of the parties in interest are not parties to this proceeding. It is supposed that this objection applies to the owners of these burial lots. This objection can be overcome by directing the referee to be appointed herein to advertise, specifying the names of the owners of these lots and requiring them to submit proof of title to him Within a time fixed. The advertisement should be in two newspapers printed in the city of ¡New York, and the time fixed should be six weeks for them to submit proof of title. In the event that no claims are made by the owners of these lots, a proportionate amount of the award can be retained. The order should be settled on notice. Present — Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ. Reference ordered. Order to be settled on notice.